UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):February 12, 2011 Shutterfly, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-33031 99-3330068 (Commission File Number) (IRS Employer Identification No.) 2800 Bridge Parkway, Redwood City, California (Address of Principal Executive Offices) (Zip Code) (650) 610-5200 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On February 12, 2011, the Compensation Committee of the Board of Directors (the “Committee”), of Shutterfly, Inc. (the “Company”) approved the distribution of a discretionary bonus to the named executive officers, pursuant to the Company’s performance based bonus plan for the year ended December 31, 2010 (the “2010 Bonus Plan”).The table below shows the bonus amounts to be received by the Company’s named executive officers. Executive Officer Title 2010 Bonus Jeffrey T. Housenbold President & Chief Executive Officer Mark J. Rubash SVP & Chief Financial Officer Neil M. Day Jr. SVP & Chief Technology Officer Peter C. Elarde SVP & Chief Marketing Officer Douglas J. Galen SVP, Business & Corporate Development In addition, the Committee approved an increase in the target bonus percentage from 125% to 175% of base salary for Mr. Housenbold (effective as of January 1, 2011) for purposes of the Company’s performance based bonus plan for 2011.This increase will align Mr. Housenbold’s maximum bonus incentive amount with those of the other named executive officers of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHUTTERFLY, INC. By: /s/ Mark J. Rubash Mark J. Rubash Senior Vice President & Chief Financial Officer Date:February 16, 2011
